Citation Nr: 0530573	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-04 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for paranoid schizophrenia. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 until 
June 1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1999 
rating decision of the Newark, New Jersey Regional Office 
(RO) which declined to reopen the claim for service 
connection for paranoid schizophrenia.

The veteran was scheduled for several RO hearings, which he 
either canceled or for which he failed to report, and he has 
not since cooperated in efforts to afford him a hearing, as 
detailed in the body of this decision, below.

The Board issued a decision denying the appealed claim in May 
2002.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), and VA 
submitted a January 2003 Motion to have that Board decision 
vacated, and for the case to be remanded for appropriate 
further development.  The veteran, appearing pro se before 
the Court, did not contest the motion.  Accordingly, the 
Court by a May 2003 Order approved the Motion, and the May 
2002 Board decision was vacated.  The Board in December 2003 
remanded the case for development consonant with the January 
2003 Motion, and the case now returns to the Board.  


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder 
in February 1990; this decision was not timely appealed and 
became final. The RO ruled that a personality disorder could 
not be service connected and a psychosis was first shown more 
than one year after service separation.

2.  By a decision entered in January 1993, the Board declined 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder.

3.  The RO declined to reopen the claim for a nervous 
disorder by rating decisions dated in January 1995, May 1995, 
and October 1996; those determinations were not timely 
appealed and are final.  The appellant was provided notice of 
all those actions.  The October 1996 decision is the last 
final denial of this claim on any basis.

4.  Evidence received since the October 1996 denial is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, or is not so significant 
that it must be considered together with all the evidence of 
record to fairly decide the merits of the veteran's claim of 
service connection for paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  The October 1996 decision that denied service connection 
for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for an acquired 
psychiatric disorder has not been submitted. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).

In this case, the only issue here adjudicated is whether new 
and material evidence is presented sufficient to reopen a 
claim for entitlement to service connection for PTSD.  Under 
the VCAA, duty to assist provisions include requiring VA to 
provide a medical opinion when such an opinion is necessary 
to make a decision on a claim. However, it appears that such 
duty to assist provisions requiring examinations or medical 
opinions are dependent on whether "new and material" 
evidence has been submitted to reopen the claim.  See 38 
U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 2002).

The veteran was sent a VCAA letter in January 2005, and the 
veteran and his representative responsively submitted 
additional documents in April 2005.  The VCAA letter informed 
him what VA would do and what he must do in furtherance of 
his claim, telling him to submitted any further evidence in 
his possession, and to inform of additional pertinent 
evidence; and telling him that VA would obtain any VA medical 
records, and would attempt to obtain any additional private 
medical records about which it was informed.  He was asked to 
provide appropriate authorizations to obtain pertinent 
private records, and he was informed that VA would inform him 
of the outcome of attempts to obtain records.  He was also 
informed that it was ultimately his responsibility to see 
that pertinent evidence was of record, in furtherance of his 
claims.  

The veteran was duly informed of evidence obtained supportive 
of his claim, including by the several issued supplemental 
statements of the case.  The January 2005 VCAA letter, 
together with the prior VCAA letter in September 2001, 
explained that new and material evidence needed to be 
submitted for the claim for service connection to be 
reopened.  A supplemental statement of the case in April 2005 
provided the legal basis, and evidentiary requirements, for a 
claim to be reopened.  The prior VCAA letter in September 
2001, as well as the several prior supplemental statements of 
the case issued in the course of appeal, explained the bases 
by which a claim for service connection could be granted, 
including on a direct basis, 38 C.F.R. § 3.303, as well as on 
a first-year-post-service presumptive basis for psychoses, 
38 C.F.R. §§ 3.307. 3.309 (as detailed in this decision, 
below).  

The Board in December 2003 remanded the claim for 
development, including to provide sufficient VCAA notice and 
assistance, and for the RO to subsequently issue a 
supplemental statement of the case if the claim remained 
denied.  These requested actions were taken by the RO, 
including by issuance of the January 2005 VCAA letter and 
subsequent issuance, following receipt of submitted evidence, 
of supplemental statements of the case in March 2005 and 
April 2005.  The Board is satisfied that development it 
requested in December 2003 has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication that pertinent evidence has not been 
obtained, or that VA has failed in its duties to assist the 
claimant in obtaining evidence in furtherance of his claim.  

Complete copies of the veteran's service medical records are 
associated with the claims folder.

The veteran was afforded the opportunity to address his 
claim, including by testimony at scheduled hearings.  
However, he either cancelled scheduled hearings or failed to 
appear.  Most recently, he failed to appear for a hearing 
scheduled in July 2001, for which he was afforded notice by a 
letter sent to his last known address of record in June 2001.  
Thereafter, by a September 2001 VCAA letter, the veteran was 
provided specific instructions to request a hearing he 
desired in furtherance of his claim on appeal.  However, he 
did not reply to that letter by requesting any specific 
hearing or by otherwise informing that he still desired a 
hearing.  The Board notes in this regard that, "[T]he duty 
to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it" 
where his own assistance is needed.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

In view of the foregoing, by the actions taken VA has 
complied with all requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19  Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Whether New and Material Evidence has been Received to Reopen 
Claim for Service Connection for Paranoid Schizophrenia 

When a claim is disallowed by a final rating action or by an 
action of the Board of Veterans' Appeals, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. 
§§ 7104(b), 7105 (West 2002).  However, when a claimant 
requests that a claim be reopened after a final decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1105 (2005).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Certain diseases, such as psychoses, may be subject 
to service connection based on presumed incurrence in service 
if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Board here provides a recounting of pertinent evidence 
contained within the claims folder.  (Much of this 
evidentiary recitation was contained in the May 2002 Board 
decision, which was vacated pursuant to the March 2003 Court 
order.  As no error was found by the Court in this vacated 
evidentiary review, it is here repeated for the purposes of 
adjudicative efficiency.)

The RO denied service connection for a mental disorder by 
rating actions dated in November 1987 and February 1990; 
these determinations became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  It was 
determined that a personality disorder could not be service 
connected and that a psychosis was first shown within 1 year 
of separation from service.  The Board declined to reopen the 
claim of service connection for an acquired psychiatric 
disorder in a decision dated in January 1993.

The RO subsequently declined to reopen the claim of service 
connection for a nervous disorder in January 1995, May 1995 
and October 1996.  The veteran was notified of these actions 
and his right to appeal, but did not perfect an appeal within 
the time period allowed.  38 C.F.R. §§ 20.302, 20.1103 
(2005).  

Evidence of record at the time of the October 1996 rating 
decision includes service medical records, the report of a 
private hospital admission between July and October 1985, the 
report of a VA examination conducted in September 1987, the 
reports of private psychiatric evaluations dated in June 1991 
and June 1994, as well as the discharge summaries from 
periods of VA hospitalization in August 1988, and October 
1994.

Service medical records show that the veteran was seen during 
active duty for various physical complaints but was noted to 
have voiced concern in December 1981 about having a tumor 
since his father died, and wanted an X-ray to look inside his 
inner body as a result of such thought. On that occasion, the 
examiner wrote, "[t]his pt is thinking properly." In March 
1982, it was shown that he was seen for complaints of 
headaches, but thought that there was something wrong with 
him, and requested a brain scan. It was added that he felt 
that people [where he was stationed] did not like him and 
said things about him. The veteran was seen for follow-up of 
headaches in April 1982 whereupon it was noted that following 
review of laboratory studies which were normal, that a 
referral would be made to the mental hygiene clinic. Upon 
referral, it was noted that he again indicated concern about 
a brain tumor. It was recorded that he did not want to see 
anyone for a psychiatric evaluation and canceled the 
appointment. The appellant was subsequently afforded mental 
status evaluations in April and May 1983 pursuant to Chapter 
13 discharge from service on the basis unsuitability. On 
those occasions, it was found that his behavior was normal, 
fully oriented, that mood or affect was unremarkable, 
thinking process was clear, and that thought content was 
normal. It was opined that there was no evidence of 
psychiatric disease. No psychiatric disease was noted upon 
discharge examination report dated in May 1983.

A discharge summary from Western State Hospital shows that 
the appellant was admitted in July 1985 after being 
transferred from Northern Virginia Mental Health Institute on 
involuntary mentally ill papers. It was noted that he had had 
a long history of explosive and violent behavior going back 
to his childhood and school years, to include instigating 
fights. It was reported that he remembered his father telling 
lies on him and that his mother was always shouting at him. 
History was rendered to the effect that during the past two 
years he had lived at home, and had engaged in numerous 
belligerent attacks, including two on his mother, the most 
recent of which was suggestive of PCP intoxication. Among 
other things, the appellant related that he had been given a 
general discharge from service due to fighting with his 
sergeant. It was noted that in March of that year, he had 
physically struck his father at the Woodburn Mental Health 
Clinic and that this behavior, coupled with prior attacks had 
led to his commitment. It was reported that upon prior 
hospitalization, he had had several violent outbursts which 
required seclusion, and was placed on a number of 
medications. The veteran was noted to have escaped several 
times from the hospital and it was felt that his condition 
had begun to deteriorate. He was transferred essentially 
unimproved with a tentative diagnosis of intermittent 
explosive disorder. It was related that neuropsychological 
assessment at Northern Virginia Mental Health Institute was 
suggestive of a schizophrenic disorder with suspicious, 
paranoid and guarded characteristics, among other findings.

During the course of the current hospitalization, the veteran 
was primarily treated with antipsychotics. He was discharged 
in October 1985 with a diagnosis of atypical psychosis. It 
was commented that that diagnosis was chosen because, to 
date, there had been no clear underlying picture of his 
illness, but that clear paranoid ideation was evident.

The veteran was afforded a VA examination for compensation 
and pension purposes in September 1987, and reiterated that 
he was discharged from service because he kept getting into 
fights. He related that he could never get along with people. 
Following mental status examination, a diagnosis of 
personality disorder with borderline and antisocial features 
was rendered.

The appellant was hospitalized at a VA facility in August 
1988 with chief complaints of paranoid ideation and delusions 
after not being compliant with his medication. It was 
recorded that he had had four psychiatric hospitalizations 
with a diagnosis of schizophrenia. A diagnosis of 
schizophrenia, paranoid, chronic, was rendered upon 
discharge.

The veteran underwent psychiatric evaluation at Camcare 
Community Health Center in June 1991 where it was noted that 
he had been receiving intermittent treatment for four years. 
It was noted that his first psychiatric hospitalization had 
been in 1985 at Northern Virginia Hospital after he began 
hearing voices and having paranoid feelings. He related that 
he had been hospitalized at Western State Hospital that same 
year. Following recitation of background history and a mental 
status examination, a diagnosis of schizophrenia, chronic 
paranoid was rendered.

Service connection for an acquired psychiatric disorder was 
subsequently denied by a Board decision dated in January 1993 
on the basis that new and material evidence had not been 
submitted to reopen the claim. The RO declined to reopen the 
claim for service connection for a nervous disorder in 
January 1995. Subsequently received was a clinical evaluation 
from Camcare Community Health Center dated in June 1994 which 
indicated continuing treatment and follow-up for psychiatric 
disability consistent with paranoid schizophrenia. The 
appellant was again admitted to a VA hospital in October 1994 
for treatment of chronic paranoid schizophrenia. The RO 
declined to reopen the claim for service connection for a 
nervous disorder by rating actions dated in May 1995, and 
October 1996 on the basis that no new and material evidence 
had been received in this regard.

The evidence received since the October 1996 rating decision 
consists of a VA outpatient clinic note dated in February 
1999 showing continuing treatment for paranoid schizophrenia, 
and records of a VA hospitalization in March 2005 for 
psychiatric impairment including schizophrenia.  Duplicate 
service medical records and duplicates of an August 1988 VA 
hospitalization record were also received.  In December 2001, 
C. F. Colopinto, D.O., wrote that the veteran was under his 
care for paranoid schizophrenia, and was permanently disabled 
due to his mental illness.  Duplicates of that note were also 
associated with the claims folder.

The evidence available to the RO in October 1996 reflects 
that the veteran was seen on a number of occasions during 
service for vague complaint referable to feelings that he had 
a brain tumor which were not substantiated by any clinical 
findings.  His mental status was evaluated on at least two 
occasions prior to discharge from active duty, but no 
untoward psychiatric symptoms were noted. Although he was 
discharged from service on the basis of unsuitability, there 
is no indication in the record that an acquired psychiatric 
disorder was the reason for such.  The evidence of record at 
the time of the October 1996 RO decision did not demonstrate 
a diagnosis of a psychosis prior to the hospitalization in 
July 1985, which was more than two years after his release 
from active duty.  The evidence received since the October 
1996 decision, as noted above, includes no evidence of a 
causal link between service and current schizophrenia, or of 
schizophrenia being present in service or within the first 
year post service, to support a claim for service connection 
for schizophrenia.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Rather, the newly submitted evidence mere presents additional 
evidence of ongoing schizophrenia, a disease whose chronicity 
in the veteran's case had been established by the evidence of 
record at the time of the October 1996 RO decision.

Hence, the evidence added to the claims folder since the 
October 1996 RO decision, while showing current 
schizophrenia, does not lend any additional support for the 
claim for service connection for schizophrenia, since 
current, chronic schizophrenia had already previously been 
established.  Because the new evidence is thus essentially 
cumulative of prior evidence of record for purposes of 
supporting the claim, it is not new to that extent, and since 
it does not further the claim or indicate the presence of 
evidence which might further the claim, it is not so 
significant that it must be considered together with all the 
evidence of record to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia.  38 C.F.R. § 3.156.  Accordingly, 
reopening of the claim is not warranted.  


ORDER

The claim of entitlement to service connection for paranoid 
schizophrenia is not reopened.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


